—Appeal by the defendant from a judgment of the County Court, Nassau County (Galasso, J.), rendered April 30, 1998, convicting him of assault in the second degree and aggravated criminal contempt, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it is legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Specifically, the evidence established that the defendant, in violation of a duly-served order of protection, of which the defendant concededly had actual knowledge, recklessly caused physical injury to the complainant, for whose protection the order was issued (see, Penal Law § 215.52). The evidence was also sufficient to establish the defendant’s guilt of assault in the second degree (see, Penal Law § 120.05 [6]). Moreover, upon the exercise of our factual review power, we find that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Friedmann, J. P., McGinity, Luciano and Feuerstein, JJ., concur.